department of the treasury_department of the treasury int ernal revenue service int ernal revenue service washington d c washington d c o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l date number release date cc ita uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel sbse attention leslie buzzutto cc sb lou from heather c maloy associate chief_counsel income_tax accounting subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend a year date date date date issue whether the petitioner meets the support_test of sec_152 for the purpose of deducting a dependency_exemption for his son in year conclusion based on the facts presented the petitioner does not meet the support_test of sec_152 therefore the petitioner may not claim a dependency_exemption for his son in year facts petitioner and a are the divorced parents of a son and a daughter on date petitioner and a signed an order stating that petitioner could claim the son as a dependent and that a could claim the daughter as a dependent at that time petitioner had custody of both children petitioner signed a form_8332 release of claim to exemption for child of divorced or separated parents on date releasing his claim to an exemption for his daughter in an order signed by a judge on date a was granted custody of the two children the order stated that if petitioner was current on his payments of child_support and medical_expenses he could claim his daughter as a dependent the order did not state who could claim the dependency_exemption for the son on date the petitioner obtained a clarification order stating that the order on date along with the terms of the divorce decree granted the petitioner the right to claim dependency_exemptions for both children on his tax returns this order was not signed by petitioner or a in year both petitioner and a claimed a dependency_exemption for the son law and analysis sec_152 provides that if a child receives over half of his support during the calendar_year from his parents who are divorced and the child is in the custody of one or both of his parents for more than one-half of the calendar_year the child shall be treated as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year sec_152 provides an exception to the general_rule that the custodial_parent is treated as providing over half of the child’s support it provides that the noncustodial_parent is treated as providing over half of the child’s support if the custodial_parent signs a written declaration that the custodial_parent will not claim the child as a dependent for the tax_year and the noncustodial_parent attaches the written declaration to the noncustodial parent’s return for the tax_year under a-3 of sec_1_152-4t of the income_tax regulations the custodial_parent may release a claim to an exemption by form_8332 or a written declaration that conforms to the substance of that form federal tax law determines whether a parent may claim a dependency_exemption for a child sec_152 sets forth the rules for determining which parent will meet the support_test for claiming the child as a dependent when the parents are divorced the child is in the custody of one or both parents for more than one-half of the calendar_year and the parents provide over half of the child’s support during the calendar_year although petitioner had custody of his son for a time after the divorce the statement of facts submitted to this office indicates that in year a was the custodial_parent of the son of petitioner and a a did not sign a form_8332 releasing her claim to an exemption for the son nor did a make a written declaration that conformed in substance to form_8332 in response to your specific question the order on date which was signed by a is not a written declaration that satisfies sec_152 because a was not the custodial_parent at that time therefore petitioner is not entitled to claim a dependency_exemption for the son in year case development hazards and other considerations in general the internal_revenue_service should take a protective position in cases under sec_152 when two parents have claimed an exemption for the same child this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
